department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b culture x grant program y grant program z country x dollars amount y dollars amount z age dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate two educational grant programs one called x and one called y your overall purpose is to provide financial assistance to students to study in z x program the purpose of x is to support qualified graduate students for research or study in z so future educators will teach more effectively about z american ph d graduate students enrolled in b studies graduate programs in accredited universities are eligible to apply the fellowship will support research in z for up to one year you will not limit potential candidates to their discipline the topic or the location of the research you will offer x ‘ dollars for one full year of residency and research in z you will publicize x through national online academic sites a central academic publication for jobs and fellowships and email announcements to major universities with b studies graduate programs you will also publicize it on your website you will require that x applicants be at the dissertation stage of their graduate work be registered at an accredited university in the united_states have research level language competency write a proposal for the anticipated research and outcomes submit letters of recommendation and write a budget of how funds will be used in z a complete application_for x includes an application form a statement of study or research transcripts a resume an autobiographical statement three letters of recommendation an institutional certification form and a language competency evaluation form for x a committee of your board members will review the qualifications of applicants for a record of excellent academic performance a clearly thought out well developed and feasible research proposal and a reasonable budget for the research year relatives of the selection committee officers directors or substantial contributors are not eligible you will award one x annually it is not renewable the recipient of x will be required to submit progress reports at regular intervals during the year with a full report at the end of the year documenting research accomplished publications resulting from the research and the progress toward completion of the graduation program x will be paid in two installments if it appears the terms of the grant are not being met you will terminate future payments you represent that you will investigate diversions of funds from their intended purposes and take all reasonable steps to recover diverted funds and ensure other grant funds held are used for intended purposes y program the purpose of y is to provide funding for a high school student to travel to z for a month- long intensive language study it will be national contest for students to write an essay on a topic you determine the scholarship will be valued at y dollars you will publicize it in various places online utilized by language students and teachers and you will send promotional materials to high schools where the language is taught the requirements are that the student has studied that language for at least one year formally by the time the scholarship begins be at least z years of age by the time the scholarship begins have parental permission to travel to z alone receive a certification of medical examination prior to departing to z and sign an agreement to the standards of conduct in z letter catalog number 58222y students will submit an application form and an essay of words or less on a topic selected by you a committee of your board members and other individuals familiar with z and language study such as former board members former essay contest winners and other experts will judge essays and will select recipients essays will be judged on content writing style creativity and grammar relatives of the selection committee officers directors or substantial contributors are not eligible y will be awarded once annually it is not renewable the recipient of y will sign a standards of conduct agreement prior to departure the recipient must attend language classes during the scholarship period if the rules are violated the student will receive disciplinary action and possible termination from the program you represent that you will investigate diversions of funds from their intended purposes and take all reasonable steps to recover diverted funds and ensure other grant funds held are used for intended purposes basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance letter catalog number 58222y other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
